United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50572
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE CANDELARIO RIOS, JR.,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. DR-02-CR-397-1-WWJ
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Candelario Rios, Jr., the defendant, was convicted by a

jury of possession of marijuana with intent to distribute and

importation of marijuana.    Rios argues that the evidence was

insufficient to support his conviction because the marijuana was

concealed inside the vehicle he was driving and the Government

failed to show that he knew that the marijuana was in the

vehicle.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50572
                                 -2-

     Viewing the evidence in a light most favorable to the jury’s

verdict, there is sufficient evidence to support both

convictions.   See United States v. Diaz-Carreon, 915 F.2d 951,

953-54 (5th Cir. 1990); United States v. Ortega-Reyna, 148 F.3d
540, 544 (5th Cir. 1998).   The judgment of the district court is

AFFIRMED.